832




              OFFICE       OF   THE    ATTORNEY         GENERAL              OF TEXAS
                                           AUSTIN
 QROVER     SELLERS
*TTORNLY     GLNLRAL




        ISonorrbla  ~1ir.d X. 01~4a
        ari8iiinrl~Dl~trl.t Attorney
        Wrnat     Oouaty
     Tort      vo:th,      lwxa8




                                                                              Augut’ll,               1946,
                                                                       6 rlth          rorpeot         to


     Tmrrat   a0tifi
     RlWW. 6om8
     on tbr zo8t r




                                                                                 ?a the liosnee

                                     se r0r 8n opinion "88 to rten tha
                                      rtmrm koonn    part or 9 lukm, elthrr
                                           nwther, your o~inloo a8 to tta,
                                   z-d *inrpoundeQ~. . . . under the 8bore


                        OJ Aot8 47th &&i8httiM                  lSu,         oh. 606, Ee 667,
    8     lpO181     tbhiIl6      liOOa8.       ~88    vWid8a          for     fi8hb6            io   ltrk9
    Worth      ra&   kglo      ,#mataln        I.&o,    the pertbeat               pro+i8t'Oa8
    Or     WhiOh   8I*      CUOkd     b0iONl
               "&Otfi- ti n          8bUU b8 Mf8UfUffor WI7
     ,~0rioaqr4         tbm.8weotpqa       y&r8  (7)of 8~
     to tlihor         ltuwt to h a & ln th e wekra     et
     tbrutb            id th8 Qouaty W lwr8nt.    or to
     tl8h l      8tmt         to.ti8b      in tb0 m-8                 Ot -dO
     b@lurulo trko la tho Oountloo ot ,hrr8at                                  mad
     $iBO, without fir8t ObtrInb@ l irk0 worth-
                    frh ,ii8bia(11Oelr8.
     m&?&O lbUll.taio                    . . . .”

           -800th    & ?U Ik       -M        ti -18    &@I
     bk8   BUth   18 hUOby    dOi-    80 8b8)
     Of $h8 t@t?‘da   Ot’th18   8t8U  06?0&
     W8kr8    lt tha =Fllt ]rWk Of m     bhloitf Rltu,
     8#&dlt it8 trib&riOS, M$   *dOa      br th0
     zab.IkrCh D8a la *ma*    musky,. hX88, Wh18b
     n-8        8X.8 iB    ?‘UE8nt     aU!itr,         wS88       .   .    .     , ”




18 8 8U?m8t      fim      8 h& hU      k    l    u-r      101.1           4088    abt    rUk0
th8t 8 rflU      mbloh rod4 OthOrW180 ti 8 &ti, aOr boa8 8
lake lore it8 4l8tIaotIn ehrr8OtOr beooure a ourrent ex-
i8t8 iOr 8 Wt8b     di8tIIllOO tOMh(r   tOWI'd                            8 TilOr       8t
1u outlet.   B88tiO V. JWlk1n8,     101 P. 496;                        64 S-8            8nd
Phrc(rerlm.
            51th r9OpeOt to th0 8eOOd put Of your *uestiOn,
rhloh r) rqerd et oo:.trollIng   here, ue or@ put to the ta8.4
of   daters1al.n~the =#8nb~E O? Lb* k618bturS'8 dOSOSiptiV0
derinltionOS “I.aks q:orth’, a8 Ut Out HIStM 8iCSSMatiOaed
sea.   6, &I thee? nor48 - *that gorttoa of the turaln of
t&i8 stOt9 OOlOred by tb  Iur8    Or th8 zO8t gork Of the
Trinity R1~0r, ln4 Of it8 t#ibIlt8?1~&  8ll4 iqwm4od by the
Lake morth 4~6 . . . . .*
Honorable Alfred :'.Clyde -


          A thorough seoroh of the authorities failed to
reveal a legal detlnltlon Of the word "ImpOundad." Eow-
ever, the word i8 defined ln !-';ebster*e
                                       unabridged dlotlon-
ary In the rollowing language: W2. To oolleot (water) ror
Irrigation purposes, or the like.*

           It.is our opinion that water8 beaked up In the
channel by the Lake .,:rorth
                           Dam ars Impounded, vcithln the
meaning of the statute, ::henthe water level OS the lake
extend8 Into the ohannel of the river and thereby raises the
level of the water therein above its normal state as a Btream,
then the waters so raised are impounded by the Lake ::orthDarn.
Therefore, the extent of the iratersso impounded Is dependent
upon thr water lerel of the lake a8 It may ext8t from day to
day or the to time. To illa8tr8te: Ii the height or the
dsm 18 8urrioIent to baok water8 of the river up to the Eagle
Mountain Lake D8m, and doe8 do 80 at any tims, then at.suoh
tima all the waters between the two dams are Impounded, for
the water level OS Lake i4‘orththen lxtead8 from dam to dam.
Vhen ths water reoedes from Eagle Mountain Iake Dam with tha
fall of the water level In Lake Vorth 80 that tbere Is no
water impounded by Lake Worth for a di8tanoe below Eagle
Mountain Lake Dam, then that part of the river below said
dam In whioh no water is impounded Is not a part of Lake
Worth and it Is not a violation of the rtatute under oon-
sider8tIon to fish in raid water8 without 8 rpeolal Lake
'forth-58gleMounteIn Lake fishing license. Yhat wa bare
8aid 8bOla 8pplies to any other stream the waters of which
flow dlreotly Into Lake 7orth.
          The foregoing ia our construction of.the statute
and the defInltlon of Lake ?orth a8 iound In Seotion 5 there-
of.




JLA:zd